    Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 1 of 21




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA



In re: GENERIC PHARMACEUTICALS           MDL NO. 2724
PRICING ANTITRUST LITIGATION             16-MD-2724
                                         HON. CYNTHIA M. RUFE


THIS DOCUMENT RELATES TO:

HUMANA INC. v. ACTAVIS                   18-CV-3299
ELIZABETH LLC et al.

THE KROGER CO., et al. v.                18-CV-284
ACTAVIS HOLDCO U.S., INC. et al.




       MEMORANDUM OF LAW IN SUPPORT OF BRECKENRIDGE
    PHARMACEUTICAL, INC.’S MOTION TO DISMISS THE KROGER AND
              HUMANA INC. AMENDED COMPLAINTS
          Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 2 of 21




                                                  TABLE OF CONTENTS

                                                                                                                                    Page

PRELIMINARY STATEMENT ....................................................................................................1
RELEVANT PROCEDURAL AND FACTUAL BACKGROUND .............................................3
ARGUMENT .................................................................................................................................7
I.        PLAINTIFFS FAIL TO PLEAD FACTS DEMONSTRATING THAT
          BRECKENRIDGE PARTICIPATED IN ANY OVERARCHING CONSPIRACY
          OR PROPRANOLOL CONSPIRACY ..............................................................................7
          A.         Plaintiffs Fail to Plead That Breckenridge Agreed to and Was Committed
                     to the Common Goal of an Overarching Conspiracy to Fix the Prices of
                     Numerous Drugs That It Did Not Sell....................................................................8
          B.         Plaintiffs Fail to Plead the Interdependence and Overlap as to
                     Breckenridge that are Required to State an Overarching Conspiracy Claim .........9
II.       PLAINTIFFS FAIL TO ALLEGE THE REQUISITE PLUS FACTORS AS TO
          BRECKENRIDGE ...........................................................................................................13
CONCLUSION ............................................................................................................................15




                                                                     i
          Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 3 of 21




                                             TABLE OF AUTHORITIES

                                                                                                                           Page(s)

Cases

In re Auto. Parts Antitrust Litig.,
    No. 12-cv-00203, 2016 WL 8200512 (E.D. Mich. Apr. 13, 2016) ...........................................8

Fowler v. UPMC Shadyside,
   578 F.3d 203 (3d Cir. 2009) ....................................................................................................12

In re Generic Pharm. Pricing Antitrust Litig.,
    338 F. Supp. 3d 404 (E.D. Pa. 2018).......................................................................................14

In re Ins. Brokerage Antitrust Litig.,
    618 F.3d 300 (3d Cir. 2010) ..........................................................................................7, 10, 13

In re K-Dur Antitrust Litig.,
    No. 01-cv-1652 (SRC)(CLW), 2016 WL 755623 (D.N.J. Feb. 25, 2016)................................9

Loren Data Corp. v. GXS, Inc.,
   501 F. App’x 275 (4th Cir. 2012)............................................................................................11

Precision Assoc. v. Panalpina World Transp. (Holding) Ltd.,
   No. 08-cv-42 JG VVP, 2011 WL 7053807 (E.D.N.Y. Jan. 4, 2011), report
   and recommendation adopted, No. 08-CV-00042 JG VVP, 2012 WL 3307486
   (E.D.N.Y. Aug. 13, 2012)..........................................................................................................7

In re Processed Eggs Prods. Antitrust Litig.,
    821 F. Supp. 2d 709 (E.D. Pa. 2011).........................................................................................9

Sonterra Capital Master Fund Ltd. v. Credit Suisse Grp. AG,
   277 F. Supp. 3d 521 (S.D.N.Y. 2017) .....................................................................................10

In re TFT-LCD (Flat Panel) Antitrust Litig.,
    586 F. Supp. 2d 1109 (N.D. Cal. 2008).....................................................................................8

United States v. Kelly,
   892 F.2d 255 (3d Cir. 1989) ................................................................................................7, 12

United States v. Smith,
   82 F.3d 1261 (3d Cir. 1996) ..............................................................................................10, 11

Wash. Cty. Health Care Auth., Inc. v. Baxter Int’l Inc.,
  328 F. Supp. 3d 824 (N.D. Ill. 2018).......................................................................................10




                                                                  ii
          Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 4 of 21




Other Authorities

U.S. Gov’t Accountability Off., GAO-16-706, Generic Drugs Under Medicare:
Part D Generic Drug Prices Declined Overall, but Some had Extraordinary Price
Increases (Aug. 12, 2016)..............................................................................................................15

U.S. Dep’t of Health & Human Servs., Off. of Inspector Gen., A-06-15-00030,
Average Manufacturer Prices Increased Faster Than Inflation for Many Generic
Drugs (Dec. 2015) .........................................................................................................................15




                                                                    iii
        Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 5 of 21




        Defendant Breckenridge Pharmaceutical, Inc. (“Breckenridge”) submits this

Memorandum of Law in Support of its Motion to Dismiss the Kroger Plaintiffs’ Amended

Complaint and Humana Inc.’s Amended Complaint. Breckenridge has joined in the Defendants’

Motion to Dismiss and the accompanying Memorandum of Law in Support of the Motion to

Dismiss Plaintiffs’ Overarching Conspiracy Claims (“Joint Memorandum” or “JM”) and files

this Memorandum in further support of dismissal of Breckenridge as permitted by PTOs 61 and

71.1 24-MD-2724, Dkt. Nos. 775, 846. To the extent that the Kroger and Humana Complaints

purport to assert claims related to a Propranolol price fixing conspiracy, Breckenridge adopts the

arguments set forth in its Memorandum of Law in Support of its Motion to Dismiss the Federal

Claims in the DPP, EPP and IRP Propranolol Complaints (“Propranolol Memorandum” or

“PM”) as if fully set forth herein. For all of the reasons set forth in the Joint Memorandum, and

as supplemented here, Kroger and Humana have utterly failed to assert any overarching

conspiracy against Breckenridge. Furthermore, for all the reasons set forth in the Propranolol

Memorandum, and as discussed further here, Kroger and Humana have failed to allege that

Breckenridge participated in a conspiracy regarding Propranolol.

                                     PRELIMINARY STATEMENT

        With the notable exception of Kroger and Humana, none of the other sets of plaintiffs

that have asserted overarching conspiracy claims in this MDL have brought such claims against

Breckenridge. Only Kroger and Humana, each of which have adopted a generalized and

sweeping approach that is entirely divorced from the investigation undertaken by the States,



1
 Because Breckenridge was not named as a defendant in the (1) Direct Purchaser Plaintiffs’ Amended Class Action
Complaint, (2) End-Payer Plaintiffs’ First Amended Class Action Complaint, (3) Indirect Reseller Plaintiffs’
Amended Class Action Complaint, (4) Marion Plaintiffs’ First Amended Complaint, or (5) Plaintiff States’
Consolidated Amended Complaint, it does not join in the Motion or the Joint Memorandum as it pertains to those
complaints.

                                                       1
         Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 6 of 21




name Breckenridge, along with numerous other defendants.2 Even still, Breckenridge is a

complete afterthought in the Kroger and Humana Complaints. Breckenridge is mentioned by

name a mere handful of times, and in those instances, the only allegations it is connected with

relate to a single drug – Propranolol – and those allegations are conclusory at best. There is not

a single factual allegation across either Complaint that connects Breckenridge in any way to any

overarching conspiracy or to any non-Propranolol drug, or indeed, to any conspiracy related to

Propranolol capsules.

        Breckenridge shares the position of the other defendants that Plaintiffs fail to allege an

overarching conspiracy against any named defendants.3 As to Breckenridge however, the

absence of any well-pled facts could not be more apparent. Although Plaintiffs’ Complaints

advance numerous allegations in supposed support of their overarching conspiracy claim, those

allegations have absolutely no relevance or application to Breckenridge. For example:

            There are no allegations that could possibly support Plaintiffs’ theory that

             Breckenridge, which is alleged to have sold only one formulation of one drug that is

             at issue in this MDL, could have any motivation to enter into an overarching

             conspiracy across a myriad of other drugs.

            There are no allegations of any Breckenridge communications with any other MDL

             defendant, about Propranolol or any other drug in this MDL.

            There are no allegations that Breckenridge entered into any market allocation

             agreement.


2
  Kroger has named as a defendant in its Complaint every company that was a defendant anywhere in the MDL at
the time it filed its Complaint (29 defendants) and Humana, which filed its Complaint later, has named even more
defendants than Kroger (36 defendants).
3
 In this Memorandum, the term “Plaintiffs” is used to refer collectively to the plaintiffs named in the Kroger and
Humana Complaints, as defined herein. Plaintiffs are allegedly direct purchasers of Propranolol capsules. Kroger
Compl. ¶¶ 60-62; Humana Compl. ¶ 40.

                                                         2
         Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 7 of 21




            There are no allegations concerning “fair share” related to Breckenridge.4

         Nevertheless, Plaintiffs demand that Breckenridge should be held jointly and severally

liable for a hypothetical and totally unsupported overarching conspiracy regarding up to 40

drugs. Their suggestion is ludicrous, unsupported by factual allegations, and completely

contrary to law. Accordingly, Breckenridge should be dismissed with prejudice from the Kroger

and Humana Complaints.

                   RELEVANT PROCEDURAL AND FACTUAL BACKGROUND

         The only two Complaints that are the subject of this Motion are: (1) the Amended

Complaint filed by The Kroger Co., Albertson’s Companies, LLC and H.E. Butt Grocery

Company, L.P. (collectively, “Kroger”) on December 21, 2018 (18-cv-284, Dkt. No. 37) (the

“Kroger Complaint”), and (2) the Amended Complaint filed by Humana Inc. (“Humana”) on

December 21, 2018 (18-cv-3299, Dkt. No. 29) (the “Humana Complaint”). Plaintiffs’

allegations as they pertain to Breckenridge are similar: (1) they assert that Breckenridge

engaged in a conspiracy to fix prices for Propranolol capsules with Actavis Elizabeth, LLC

(“Actavis”), and Upsher-Smith Laboratories, Inc. (“Upsher”) (collectively the “Propranolol

Capsule Defendants”),5 and (2) they assert that Breckenridge engaged in an overarching

conspiracy to fix prices for all of the drugs named in each of the Complaints (40 drugs in the

Kroger Complaint and 27 drugs in the Humana Complaint), despite the fact that each allege that


4
  Humana does not even allege any price increase of Propranolol capsules by Breckenridge, but merely contends that
there were average price increases for two dosages of Propranolol capsules (which, of course, says nothing about
any individual seller’s prices). Additionally, while some other overarching conspiracy complaints allege that certain
defendants entered into agreements with other defendants to stay out of particular drug markets, neither Kroger nor
Humana make such allegations in their Complaints.
5
  The meager allegations of the alleged Propranolol capsule conspiracy in the DPP, EPP and IRP Propranolol
complaints are set forth in the Propranolol Memorandum at 6-9. The allegations regarding the alleged Propranolol
capsule conspiracy are much more sparse in the Kroger and Humana Complaints (see generally Kroger Compl. ¶¶
744-45; Humana Compl. ¶¶ 646-64) than they are in the DPP, EPP and IRP Propranolol complaints. Accordingly,
there is even greater justification to dismiss Breckenridge from the Propranolol-based conspiracy claims alleged by
Kroger and Humana.

                                                         3
       Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 8 of 21




the only drug that Breckenridge sells is Propranolol capsules. See Kroger Compl. ¶¶ 68, 743-45;

Humana Compl. ¶¶ 54, 646. There are, however, no allegations that could possibly support a

finding that Breckenridge participated in any conspiracy, whether overarching or regarding

Propranolol capsules.

       Kroger alleges that defendants Actavis, Heritage, Mylan, Par, Sun/Taro, Teva, and

Sandoz are the “Core Conspirators” that directed the implementation of the alleged overarching

conspiracy. Kroger Compl. ¶ 22. A much larger secondary group of alleged conspirators, said to

consist of Breckenridge and all of the non-Core Conspirator defendants, are so-called

“Additional Conspirators.” Id. There are no allegations about the supposed role of these

“Additional Conspirators” pertaining to either the alleged overarching conspiracy or the alleged

Propranolol capsule conspiracy.

       Nevertheless, without any well-pled factual support, Plaintiffs make the sweeping general

allegation that “each Defendant consciously committed to an overarching market allocation

agreement that governed each of their respective market shares” and “had knowledge of the

conspiracy to increase prices, allocate markets, rig bids, and decrease production for each of the

Price-Fixed Generic Drugs.” Id. ¶¶ 814-15; see also Humana Compl. ¶¶ 261-62. Plaintiffs

assert that the alleged overarching conspiracy was implemented by Defendants trading market

share or customers for one drug in exchange for market share or customers for another drug.

Kroger Compl. ¶¶ 137, 819; Humana Compl. ¶¶ 262, 267. They do not, however, allege how

that mechanism applied, or could possibly apply, to single-drug defendants like Breckenridge. In

fact, Humana even concedes that this mechanism would not work even for Defendants that sold

two drugs, never mind single drug Defendants like Breckenridge. See Humana Compl. ¶ 262

(“If the agreement were limited to one or two drugs, it could easily fall apart.”)



                                                 4
        Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 9 of 21




        As to Breckenridge, Plaintiffs’ allegations are virtually non-existent. Plaintiffs allege no

communications in which Breckenridge allegedly agreed to fix the price of Propranolol capsules

or any other drug.6 Nor are there any specific allegations that (1) Breckenridge was committed

to the common goal of an overarching conspiracy to fix the price of multiple drugs, (2) the

overarching conspiracy was dependent upon the existence of a Propranolol capsule price fixing

scheme, or (3) Breckenridge engaged in any methods to negotiate, implement or police the

alleged overall conspiracy. For example, Plaintiffs do not allege that Breckenridge engaged in

any of the following conduct allegedly supporting the existence of an overarching conspiracy:

            Traded customers in one drug market for customers in another drug market. Kroger

             Compl. ¶ 137; Humana Compl. ¶¶ 265, 267.

            Agreed to concede market share for one generic drug in exchange for another

             company agreeing to concede market share for a second generic drug, or vice versa.

             Kroger Compl. ¶ 819; Humana Compl. ¶ 262.

            Declined to compete on, or agreed to “walk away” from, a bid for one drug in

             exchange for the opportunity to provide a pre-determined winning bid for a different

             drug. Humana Compl. ¶¶ 265, 483. See also Kroger Compl. ¶¶ 138, 468, 470, 550,

             652.



6
  The Kroger Complaint alleges only the following as to Propranolol capsule price increases:
          Actavis, Breckenridge, and Upsher-Smith implemented a collusive price increase beginning in
          November 2013 on Propranolol capsules. Breckenridge, which had previously had lower prices
          for Propranolol capsules, increased its prices for all dosages by 88% to 140%. Upsher-Smith
          followed in December with a corresponding price increase on all dosages of Propranolol capsules
          that ranged from 49% to 79%, depending on the dosage strength. In February 2014, Actavis
          increased prices for all dosages of Propranolol capsules by 64% to 81%, depending on the dosage
          strength.
Kroger Compl. ¶ 744. The allegations as to Propranolol capsule price increases in the Humana Complaint are even
less detailed: “Propranolol Capsule Defendants increased prices on Propranolol capsules between December 2013
and October 2014,” with increases ranging from 164% to 181%. Humana Compl. ¶¶ 649-50. There is not a single
allegation in the Humana Complaint about any price increase implemented by Breckenridge at all.

                                                       5
      Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 10 of 21




          Declined to offer a competitive bid, so as not to undermine an agreed price increase,

           or was “punished” by other alleged conspirators for failing to do so. Kroger Compl. ¶

           584, 600, 707, 822. See also Humana Compl. ¶¶ 13, 174, 445, 485, 627, 630.

          Coordinated price increases with other companies that manufactured other generic

           drugs, so that price increases across drugs would be staggered and the alleged

           overarching conspiracy would be concealed. Kroger Compl. ¶ 823; Humana Compl.

           ¶ 758.

          Agreed to join in the price increase for one drug in exchange for leading a price

           increase for another drug. Kroger Compl. ¶ 822; Humana Compl. ¶ 271.

          Discontinued production of any drug after a price increase to avoid excess capacity,

           or benefitted from another company discontinuing production in this way. Kroger

           Compl. ¶ 825; Humana Compl. ¶ 431.

          Agreed to allow a competitor to reach its “fair share” for a drug. Kroger Compl. ¶¶ 9,

           372, 468, 481, 692-93, 700, 779; Humana Compl. ¶¶ 237, 262-68, 279, 437, 442, 505,

           595-96, 606, 611, 627, 667, 701.

          Manufactured a drug that was subject to “demand-side substitution,” i.e., the drug

           was used for a similar purpose as another drug, so that a price increase for that one

           drug was relevant to the success of price increases for similar drugs. Kroger Compl.

           ¶ 826.

       In addition to the foregoing, there are various other allegations in the Complaints that

have no relevance to Breckenridge because they only pertain to: defendants that are alleged to

sell multiple MDL drugs; defendants that are implicated by the State Amended Complaint or

governmental investigations; defendants that made public statements about prices and/or market


                                                6
       Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 11 of 21




conditions; or defendants that are alleged to have communicated with competitors about their

respective products, pricing or bids. See, e.g., Kroger Compl. ¶¶ 4-6, 173-76, 179-226, 819;

Humana Compl. ¶¶ 140, 145-58, 205-53, 270-71, 277, 306, 440, 452, 499, 501-03, 719.

                                          ARGUMENT

I.     PLAINTIFFS FAIL TO PLEAD FACTS DEMONSTRATING THAT
       BRECKENRIDGE PARTICIPATED IN ANY OVERARCHING CONSPIRACY
       OR PROPRANOLOL CONSPIRACY

       Breckenridge respectfully refers the Court to the Joint Memorandum and the Propranolol

Memorandum for the general legal principles governing the analysis of the instant motion to

dismiss. As to Breckenridge in particular, Plaintiffs come nowhere close to meeting their

pleading obligations.

       As explained in the Joint Memorandum, to survive the motion to dismiss their

overarching conspiracy claims, Plaintiffs must allege facts showing that “each of the defendants

was aware of and committed to the essential purpose of the overarching conspiracy.” Precision

Assoc. v. Panalpina World Transp. (Holding) Ltd., No. 08-cv-42 JG VVP, 2011 WL 7053807, at

*30 (E.D.N.Y. Jan. 4, 2011) (emphases added), report and recommendation adopted, No.

08-CV-00042 JG VVP, 2012 WL 3307486 (E.D.N.Y. Aug. 13, 2012). Specifically, Plaintiffs

must plead facts showing that (1) each alleged conspirator was aware of, and committed to, a

common goal that transcended the individual agreements in which it was alleged to have

participated; (2) the alleged agreement contemplated a result “that will not continue without the

continuous cooperation of the conspirators,” i.e., that the individual conspiracies were

interdependent; and (3) there was sufficient overlap among the participants in the individual

conspiracies. United States v. Kelly, 892 F.2d 255, 258-59 (3d Cir. 1989). It is not enough to

allege a series of separate, parallel agreements among different manufacturers in different

markets within the same industry. In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 350 (3d

                                                 7
       Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 12 of 21




Cir. 2010) (finding a series of broker-centered conspiracies was insufficient to state a claim for a

“global” conspiracy, even if plaintiffs demonstrated a “pernicious industry-wide practice”). Yet

all Plaintiffs have done here is allege a supposed series of independent, separate agreements

among different defendants for different drugs, and label it an overarching conspiracy. This

requires dismissal of the overarching conspiracy claims as to all Defendants, and especially as to

Breckenridge.

        A.      Plaintiffs Fail to Plead That Breckenridge Agreed to and Was Committed to
                the Common Goal of an Overarching Conspiracy to Fix the Prices of
                Numerous Drugs That It Did Not Sell

        Plaintiffs do not allege sufficient facts to show that Breckenridge agreed to a conspiracy

to fix the prices of Propranolol capsules, let alone the prices of all of the additional drugs

involved in this MDL that it does not sell. Plaintiffs allege no specific communications in which

Breckenridge allegedly agreed to fix any prices for any generic pharmaceutical products, or

indeed, that it was even aware of the existence of the supposed overarching conspiracy.

Furthermore, Plaintiffs fail to plead how Breckenridge participated in the supposed overarching

conspiracy, or how it was aware of or agreed to any common goal. See In re Auto. Parts

Antitrust Litig., No. 12-cv-00203, 2016 WL 8200512, at *4 (E.D. Mich. Apr. 13, 2016) (“Only

after a defendant agrees to the common purpose [of the overarching conspiracy] may it be held

responsible for the conduct of co-conspirators.”). Plaintiffs allege that the goal of the

overarching conspiracy was to increase the prices of all of the drugs. See, e.g., Kroger Compl.

¶¶ 22, 828; Humana Compl. ¶¶ 204, 259. But nowhere do Plaintiffs allege that Breckenridge had

any interest in, or incentive to, increase prices for any products that it does not sell.

        Likewise, Plaintiffs have failed to allege any action that Breckenridge took in furtherance

of that supposed overarching conspiracy. These omissions are fatal. See, e.g., In re TFT-LCD

(Flat Panel) Antitrust Litig., 586 F. Supp. 2d 1109, 1117 (N.D. Cal. 2008) (“[T]he complaint
                                                   8
       Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 13 of 21




must allege that each individual defendant joined the conspiracy and played some role in it

because, at the heart of an antitrust conspiracy is an agreement and a conscious decision by each

defendant to join it.”) (internal quotations omitted) (emphases added). Plaintiffs cannot rectify

these fatal pleading infirmities as to Breckenridge though imprecise and vague “group pleading”

of general allegations attributing awareness, conduct and motivations allegedly related to

“Defendants” collectively. See In re Processed Eggs Prods. Antitrust Litig., 821 F. Supp. 2d

709, 719-20 (E.D. Pa. 2011) (collecting cases). Plaintiffs do not allege a single fact to connect

Breckenridge to the existence or goals of any supposed overarching conspiracy.

       B.      Plaintiffs Fail to Plead the Interdependence and Overlap as to Breckenridge
               that are Required to State an Overarching Conspiracy Claim

       Plaintiffs further fail to plead any facts demonstrating that Breckenridge’s participation in

the alleged Propranolol capsule conspiracy was dependent on the success or failure of the alleged

conspiracies regarding the other drugs that Breckenridge did not sell. As the Joint Memorandum

explains, Plaintiffs’ overarching conspiracy claims must be dismissed in the absence of

allegations demonstrating that the individual conspiracies are interdependent. JM at 20-25. See

also In re K-Dur Antitrust Litig., No. 01-cv-1652 (SRC)(CLW), 2016 WL 755623, at *21

(D.N.J. Feb. 25, 2016).

       Plaintiffs broadly allege that their claimed complex overarching price fixing scheme

among many participants and across many products was implemented by Defendants having

traded market share or customers for one drug in exchange for market share or customers for

another drug. See, e.g., Kroger Compl. ¶¶ 137, 819; Humana Compl. ¶¶ 262, 267. But because

Plaintiffs allege that Breckenridge only sold Propranolol capsules, Breckenridge is incapable of

participating in this quid pro quo exchange. Thus, unsurprisingly, Plaintiffs fail to allege that

Breckenridge did so participate. Therefore, Plaintiffs do not and cannot allege that


                                                 9
       Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 14 of 21




Breckenridge’s alleged participation in a Propranolol-related conspiracy was interdependent in

any way on a supposed overarching agreement to fix prices of non-Propranolol drugs. See Wash.

Cty. Health Care Auth., Inc. v. Baxter Int’l Inc., 328 F. Supp. 3d 824, 836-37, 843 (N.D. Ill.

2018) (dismissing federal antitrust conspiracy claim and noting that “the more complex the

[conspiracy] allegations, the more facts are required under Federal Rule of Civil Procedure 8 to

‘show how, in the plaintiff’s mind at least, the dots should be connected’”). Courts routinely

dismiss claims of an overarching conspiracy where, as here, the allegations fail to link the

separate alleged conspiracies to one another. See, e.g., Ins. Brokerage, 618 F.3d at 348-51

(dismissing global conspiracy claim and explaining that even allegedly similar “pernicious

industry practices” among different groups of defendants did not “plausibly imply an industry-

wide conspiracy”); United States v. Smith, 82 F.3d 1261, 1269-70 (3d Cir. 1996) (finding that

two kickback schemes constituted two conspiracies rather than one where one scheme in no way

benefitted from the existence of a similar scheme in another state) (quoting Blumenthal v. United

States, 332 U.S. 539, 558 (1947)); Sonterra Capital Master Fund Ltd. v. Credit Suisse Grp. AG,

277 F. Supp. 3d 521, 546 n.11 (S.D.N.Y. 2017) (noting that the “complaint [did] not plausibly

allege that these two alleged patterns of manipulation were part of the same conspiracy”). Here,

Plaintiffs fail to establish the requisite linking or interdependence.

       Moreover, as a one-drug defendant, Breckenridge’s participation in the alleged

overarching conspiracy makes absolutely no economic sense, and is inconsistent with Plaintiffs’

theory of the MDL defendants’ supposed motivation to participate, i.e., a cross-product-market

quid pro quo in which a defendant trades market share or customers in one drug for market share

or customers for another drug. See, e.g., Kroger Compl. ¶¶ 137, 468, 819, 822-23, 825-26;

Humana Compl. ¶¶ 267-71. Because Breckenridge, as a single drug defendant, is not alleged to



                                                  10
       Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 15 of 21




have engaged in any cross-drug trades, its supposed participation in the overarching conspiracy

is entirely inconsistent with Plaintiffs’ allegations and is wholly implausible. See, e.g., Loren

Data Corp. v. GXS, Inc., 501 F. App’x 275, 281 (4th Cir. 2012) (dismissing claim where

plaintiff’s allegations contradict an inference of a conspiracy and “the conspiracy posited . . .

simply makes no practical or economic sense”). Plaintiffs also do not allege that Breckenridge

extracted a commitment from the Propranolol Capsule co-Defendants (Actavis and Upsher)

regarding market share or customers for an agreement that Breckenridge would not enter a

market for another drug. Indeed, Plaintiffs fail to plead any facts showing what benefit

Breckenridge received or why it would even have any interest in joining the alleged overarching

conspiracy that included conspiracies about drugs it did not sell. See Smith, 82 F.3d at 1269-70.

       Plaintiffs’ pricing allegations are also illustrative of the fatal lack of interdependence

among the supposed Propranolol capsule conspiracy and any of the other alleged individual drug

conspiracies as it pertains to Breckenridge. Plaintiffs do not and cannot allege that

Breckenridge’s decision to raise its price for Propranolol capsules in November of 2013 had any

impact or interdependency with any other drug price increase, some of which were alleged to

have begun over two years earlier (in the summer of 2011) or eight months later (in June of

2014). See, e.g., Kroger Compl. ¶ 833. This failing dooms any attempt by Plaintiffs to establish

interdependence as to Breckenridge as required under Third Circuit law.

       Plaintiffs’ failure to allege the requisite overlap among and between Breckenridge its two

Propranolol Capsule co-Defendants and the numerous other alleged participants in the individual

conspiracies is equally fatal to their overarching conspiracy claims. While Actavis is alleged to

be a participant in a number of individual drug conspiracies, Upsher is an Additional Conspirator

that is only alleged to have sold only one drug in addition to Propranolol capsules and is not



                                                 11
       Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 16 of 21




named in the State Amended Complaint or many of the other overarching conspiracy complaints.

And of course, as to Breckenridge, there is no overlap with other conspiracies at all since

Breckenridge is not alleged to be involved in any drug specific conspiracy other than Propranolol

capsules. These allegations are simply insufficient to establish the cross-product, cross-

defendant overlap required to show the interdependence that is necessary to support Plaintiffs’

purported overarching conspiracy. See Kelly, 892 F.2d at 258-59. Nor can Plaintiffs bolster

their insufficient overlap allegations as to Breckenridge with reference to the governmental

investigations or litigations, since Breckenridge is not implicated in any of those.

       Plaintiffs’ only allegation identifying Breckenridge that is purported to plead

interdependence with the overarching conspiracy is that “Breckenridge’s participation in the

conspiracy was dependent on its knowledge—gained in part from attending the many industry

events alleged in Section VIII, supra—that each of the Additional Conspirators would follow the

conspiracy’s supracompetitive pricing and market allocation agreements in the event that any

entered the market for Propranolol.” Kroger Compl. ¶ 821. This wildly speculative allegation is

unsupported by any facts, and therefore, cannot be credited under Third Circuit law. See Fowler

v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (“[I]t is clear that conclusory or ‘bare-

bones’ allegations will no longer survive a motion to dismiss.”).

       Plaintiffs’ Complaints are wholly insufficient to demonstrate that Breckenridge’s

participation in the alleged Propranolol capsule conspiracy was dependent on the success or

failure of the alleged conspiracies regarding other drugs that Breckenridge did not sell.

Therefore, Plaintiffs’ overarching conspiracy claims must be dismissed because they fail to

allege any facts to establish the requisite interdependence between the alleged Propranolol

individual drug conspiracy and the supposed overarching conspiracy.



                                                 12
        Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 17 of 21




II.      PLAINTIFFS FAIL TO ALLEGE THE REQUISITE PLUS FACTORS AS TO
         BRECKENRIDGE

         Because Plaintiffs do not and cannot allege direct evidence that Breckenridge participated

in any conspiracy (overarching or Propranolol-specific), they must plausibly allege

circumstantial evidence of Breckenridge’s participation in a conspiracy or agreement to conspire.

Accordingly, Plaintiffs must adequately plead both (1) parallel conduct among and between

Breckenridge and the other MDL defendants and (2) additional circumstantial evidence (“plus

factors”) from which the Court may plausibly infer Breckenridge’s participation either in an

overarching agreement to fix the prices of the various drugs, or an agreement to fix the prices of

Propranolol capsules. In re Ins. Brokerage, 618 F.3d at 321. See also JM at 25-28; PM at 17-22

(discussing Plaintiffs’ failure to allege “plus factors” in support of the alleged Propranolol

conspiracy).7 Plaintiffs plead neither.

         As discussed in the Propranolol Memorandum, Plaintiffs’ allegations concerning any

ongoing governmental investigations, or trade association or social activities, are insufficient to

create an inference that Breckenridge participated in any Propranolol capsule price fixing

conspiracy, much less the overarching multi-drug conspiracy alleged in the Kroger and Humana

Complaints. See PM at 17-22. See also Kroger Compl. ¶¶ 4, 5, 17, 126-27, 132, 143, 174-75;

Humana Compl. ¶¶ 10, 143, 149, 169-70, 201 (Breckenridge not involved in any governmental

investigation or litigation regarding alleged excessive pricing).




7
  Plaintiffs also fail to allege how Breckenridge’s decision to raise its price for Propranolol capsules in November of
2013 constituted parallel conduct with regard to its Propranolol Capsule co-Defendants (Actavis and Upsher), which
are alleged to have implemented their own separate and different price increases one and three months later,
respectively. Kroger Compl. ¶ 744. And, as stated above, the Humana Complaint includes no allegations at all
about the prices at which Breckenridge, Actavis or Upsher sold Propranolol capsules, and for this additional reason,
entirely fails to establish parallel pricing for Propranolol capsules.

                                                          13
          Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 18 of 21




           Kroger alleges that the “overarching agreement was negotiated and policed through the

industry meetings attended by all Defendants.” Kroger Compl. ¶ 817. But Breckenridge was

often not an attendee at those trade association meetings. See id., Ex. 3 (Breckenridge attended

only a small fraction of meetings); Humana Compl., Ex. A. And no Breckenridge corporate

officers served on any board of the trade associations during the relevant time period (see, e.g.,

Humana Compl. ¶ 159), nor is Breckenridge alleged to have attended any of the so-called “Girls

Night Out” or “Women in the Industry” social outings (Kroger Compl. ¶ 168). Furthermore,

neither the Kroger nor Humana Complaint alleges that Breckenridge was a member of any trade

association at the time of its alleged Propranolol price increase in November of 2013. Thus,

Plaintiffs have failed to allege that Breckenridge had the opportunity to conspire with the

numerous other alleged participants in furtherance of the supposed common goals of the alleged

overarching conspiracy or that it had the means to monitor any such agreement. See In re

Generic Pharm. Pricing Antitrust Litig., 338 F. Supp. 3d 404 (E.D. Pa. 2018) (16-MD-2724),

Dkt. 721 (“Dismissal Order”) at 60-61 (dismissing Teligent and discussing insufficient “plus

factors” allegations as to Teligent in connection with the alleged Econazole conspiracy).8

Plaintiffs have simply failed to allege the requisite plus factors as to Breckenridge.

           The Court’s Dismissal Order underscores that a finding that Breckenridge did not

participate in the alleged overarching conspiracy is warranted. The Court correctly dismissed

Teligent from the Econazole complaints even though there were many more specific allegations

concerning Teligent’s participation in the alleged Econazole conspiracy than there are

concerning Breckenridge’s participation in the alleged overarching conspiracy. See PM at 18-21

(comparing the Court’s bases in the Dismissal Order for dismissing Teligent and explaining the


8
    For the Court’s convenience, Breckenridge cites to the page references in the slip op. for the Dismissal Order.

                                                            14
        Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 19 of 21




additional factors supporting dismissal of Breckenridge from the Propranolol cases).9 There are

simply no allegations that support any “plus factors” connect Breckenridge in any way to any

alleged overarching conspiracy.

        In addition to failing to allege any “plus factors” regarding Breckenridge that could

support an inference of a traditional conspiracy, as discussed above, Plaintiffs have completely

failed to allege any facts that could possibly support a finding that Breckenridge was motivated

to enter into the alleged overarching conspiracy when it would receive no economic benefit from

doing so. See supra 9-12. See also Dismissal Order at 56.

                                                CONCLUSION

        For all of the reasons set forth herein, as well as in the Joint Memorandum and the

Propranolol Memorandum, Breckenridge respectfully requests that the Court dismiss all of the

claims in the Kroger Complaint as to Breckenridge (Counts 1 and 28) and all of the federal

claims in the Humana Complaint as to Breckenridge (Counts LXXXVI, XC, and CVI-CX), and

that such dismissal be with prejudice for the reason that Kroger and Humana have, with the

benefit of the Court’s Dismissal Order, already filed Amended Complaints in this action.




9
  For example, when Congress investigated and identified various drugs that experienced “extraordinary price
increases” between the first quarter of 2011 and the first quarter of 2015, Econazole was specifically identified;
Propranolol capsules were not. U.S. Gov’t Accountability Off., GAO-16-706, Generic Drugs Under Medicare: Part
D Generic Drug Prices Declined Overall, but Some had Extraordinary Price Increases (Aug. 12, 2016) and U.S.
Dep’t of Health & Human Servs., Off. of Inspector Gen., A-06-15-00030, Average Manufacturer Prices Increased
Faster Than Inflation for Many Generic Drugs (Dec. 2015) (neither referencing Breckenridge nor Propranolol
capsules) (cited in Dismissal Order at 23). Further, although Plaintiffs do not allege any price increase public
statements made by Breckenridge, the Econazole plaintiffs did allege that Teligent executives made various public
statements supposedly reflecting Teligent’s agreement to raise Econazole prices. Econazole IRP Compl. ¶¶ 86-90;
see also Dismissal Order at 31-33 (discussing public statements). Nevertheless, even with these additional
allegations, the Court dismissed Teligent.

                                                        15
      Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 20 of 21




Dated: February 21, 2019                  Respectfully submitted,


                                          /s/ Stacey Anne Mahoney
                                          Stacey Anne Mahoney
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          101 Park Avenue
                                          New York, New York 10178
                                          Telephone: (212) 309-6000
                                          Facsimile: (212) 309-6001
                                          stacey.mahoney@morganlewis.com


                                          /s/ Charles J. Reitmeyer
                                          Charles J. Reitmeyer
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          1701 Market Street
                                          Philadelphia, PA 19103
                                          Telephone: (215) 963-5000
                                          Facsimile: (215) 963-5001
                                          charles.reitmeyer@morganlewis.com

                                          Counsel for Defendant
                                          Breckenridge Pharmaceutical, Inc.




                                     16
      Case 2:18-cv-00284-CMR Document 86-1 Filed 02/21/19 Page 21 of 21




                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2019, Defendant Breckenridge Pharmaceutical,

Inc.’s Motion to Dismiss the Humana Inc. and Kroger Co. Complaints and the accompanying

memorandum of law in support thereof were served on all counsel of record and are available for

viewing and downloading via the Court’s ECF System.

       A copy of the foregoing will be submitted to the Court by Lead and Liaison Counsel by

the 26th day of February, 2019.


                                                   /s/ Stacey Anne Mahoney
                                                   Stacey Anne Mahoney
